COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
 Cause number:            01-19-00018-CV
 Style:                   Lucrecia Mendia v. Fiesta Mart, L.L.C.
 Date motion filed*:      June 19, 2019
 Type of motion:          Opposed Fourth Motion for Extension of Time to File Appellant’s Brief
 Party filing motion:     Appellant’s counsel Tina Z. Robbins
 Document to be filed:    Appellant’s Brief

Is appeal accelerated?      No.

 If motion to extend time:
        Original due date:                 March 27, 2019
        Number of extensions granted:           3     Current Due Date: June 17, 2019
        Date Requested:                    July 2, 2019 (97 days from original due date and 15
                                           days from current due date)
Ordered that motion is:
      ☒ Granted
              If document is to be filed, document due: July 2, 2019.
                    No further extensions of time will be granted absent extraordinary
                     circumstances.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
      ☒ Other: _Although this is appellant’s fourth extension request, it is the first request after
      the filing of the supplemental clerk’s record on June 4, 2019. Accordingly, appellant’s
      fourth motion for an extension of time to file her brief is granted until July 2, 2019, but
      counsel is warned that no further extensions will be granted absent extraordinary
      circumstances.____________________________________________________________

Judge’s signature: ___/s/ Laura C. Higley______
                   x Acting individually       Acting for the Court
Date: ___June 25, 2019____